Citation Nr: 1703731	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 10 percent for laryngopharyngeal reflux, also claimed as voice changes and weakening.

2. Entitlement to an initial compensable disability rating for a history of a right wrist fracture.

3. Entitlement to service connection for a right wrist disability, claimed as carpal tunnel syndrome.

4. Entitlement to service connection for neck pain.

5. Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1989, August 1991 to November 1991, and from May 2004 to March 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a several decision by the Department of Veterans Affairs (VA), Oakland, California, Regional Office (RO).

The record reflects that the Veteran requested a hearing before the Board.  In July 2016, the Veteran cancelled her request for a hearing and there is no indication that she has made a further request to have one rescheduled.  The Board thus finds that the Veteran's hearing request is withdrawn, such that appellate review may proceed.

The issues of entitlement to an increased disability rating in excess of 30 percent for migraine headaches; entitlement to service connection for allergic or vasomotor rhinitis have been raised by the record in the November 2016 Written Brief Presentation but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issue of service connection for plantar fasciitis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's laryngopharyngeal reflux, also claimed as voice changes and weakening, was manifested by hoarseness without thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, and was not manifested by complete organic aphonia.

2.  The Veteran experiences residual pain in her right wrist, stemming from her in-service right wrist fracture; the Veteran has full range of motion in her right wrist.

3.  The Veteran's carpal tunnel syndrome in her right wrist has not been linked to her military service, to include her in-service right wrist fracture.

4.  The Veteran has not been shown to have a chronic neck disability as a result of her military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for laryngopharyngeal reflux, also claimed as voice changes and weakening have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes 6516, 6519 (2016). 

2.  Criteria for a 10 percent rating for the right wrist have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2016). 

3.  Criteria for service connection for carpal tunnel syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all necessary development has been accomplished as to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service and post-treatment (VA and private) treatment records into her claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded multiple VA examinations.  These opinions involved a thorough review of the claims file and the opinions were supported by a sufficient rationale.   Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims decided herein such that the essential fairness of the adjudication is not affected.

II. Increased Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran is currently in receipt of a 10 percent rating for laryngopharyngeal reflux, also claimed as voice changes and weakening.  This rating has been assigned under 38 C.F.R. § 4.97, Diagnostic Code 6516 (2016).  Diagnostic Code 6516 assigns a 10 percent rating for chronic laryngitis for hoarseness with inflammation of cords or mucous membrane.  It assigns a 30 percent rating for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

Complete organic aphonia is rated under 38 C.F.R. § 4.97, Diagnostic Code 6519 (2016).  Diagnostic Code 6519 assigns a 60 percent rating when there is a constant inability to speak above a whisper, while it assigns a 100 percent rating for constant inability to communicate by speech.

The Veteran was initially granted service connection for this disability in a January 2013 Decision Review Officer decision which assigned a noncompensable disability rating, effective May 15, 2008.  The Veteran submitted a timely Notice of Disagreement (NOD) and a Statement of the Case (SOC) issued in April 2014 denied the increased rating.  The Veteran submitted a Substantive Appeal in May 2014 and in September 2014 a Decision Review Officer decision increased the disability rating to 10 percent.  

Turning to the evidence of record, the Veteran contends that she speaks on the phone for hours at a time in her employment and some days her voice will become hoarse making it difficult to speak to her clients.  According to a lay statement from the Veteran's sister, J.B., dated March 2010, the Veteran has a "harsh raspy voice" and often loses her voice.
 
The Veteran underwent a VA examination in April 2011 where she reported that upon her return from Kuwait, she noticed cracking in her voice and a "scratchy throat."  She was unable to sing, but denied difficulty swallowing or breathing.  She denied chronic cough or productive cough.  Her condition has been the same over the years and that it flares approximately every 4 to 6 months, lasting 2 days.  She was not receiving care for these symptoms from her primary care physician.  There were no incapacitating episodes prescribed in the past 12 months for the condition.  

A physical examination revealed the oropharynx was pink and moist without lesion and the pharynx was unremarkable.  The examiner noted chronic symptoms of a hoarse voice which were an undiagnosed illness.

The Veteran was afforded a VA examination in March 2012 where a diagnosis of chronic laryngitis was made. The examiner noted the Veteran had constant hoarseness which fluctuated in severity.  She has not had a laryngectomy and was without laryngeal stenosis and organic aphonia.  There was no evidence of vocal cord paralysis or any other pharyngeal or laryngeal conditions.  The Veteran underwent a nasal endoscopy which resulted in normal findings.  A laryngeal endoscopy was performed where a small ectasia on the medial surface of the right true vocal fold was noted.  There were changes consistent with laryngopharyngeal reflux.  The examiner stated that the Veteran's ability to work was impacted as she "has to talk a lot at work both directly and on the telephone.  Her vocal fatigue makes this difficult."

Finally, in May 2015 the Veteran was afforded another VA examination at which she was diagnosed with allergic rhinitis and laryngopharyngeal reflux.  She stated that her voice becomes very horse that will last for several days which usually occurs after "talking a lot or yelling."  She stated she was not a smoker and never smoked in the past.  She stated that the hoarseness in her voice seems to be more prominent when her allergies are worse.  The VA examiner determined that her symptoms include hoarseness but without complete or incomplete aphonia.  The Veteran's hoarseness was secondary to laryngopharyngeal reflux and that it occurred several months at a time but would then become asymptomatic for several months.  There was no evidence of inflammation of vocal cords or mucous membrane, thickening or nodules of vocal cords, submucous infiltration of vocal cords, or vocal cord polyps.  The VA examiner determined that the Veteran's condition did not impact her ability to work.

The Board finds that the above evidence does not satisfy the criteria for a rating in excess of 10 percent.  The record reflects that the Veteran had hoarseness, but not complete or incomplete organic aphonia during that period.  Furthermore, there were no findings of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's laryngopharyngeal reflux, is not warranted.

The Board has also considered whether staged or further ratings under Hart, supra, are appropriate for the Veteran's service-connected laryngopharyngeal reflux, also claimed as voice changes and weakening; however, the Board finds that her symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

As the criteria for a schedular rating in excess of 10 percent have not been met, the Veteran's claim is denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected laryngopharyngeal reflux, also claimed as voice changes and weakening, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

In that regard, during the appellate time period the symptoms of the Veteran's service-connected laryngopharyngeal reflux are those types already contemplated in the current assigned ratings under the appropriate Diagnostic Codes.  Thus, the Veteran's schedular ratings under the appropriate Diagnostic Codes for the laryngopharyngeal reflux, also claimed as voice changes and weakening, are adequate to fully compensate her for this disability

For the above reasons, a greater level of compensation on an extraschedular basis is not warranted in the Veteran's appeal. 

Initial compensable disability rating for a history of a right wrist fracture

The Veteran was granted service connection for residuals of a right wrist fracture and assigned a noncompensable rating, effective May 6, 2014.  The Veteran submitted a notice of disagreement in April 2016 in which she asserted that she was in pain every day.  She asserted that she took over-the-counter medication, engaged in hot/cold water treatments and tried stretching.

The Veteran's right wrist is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5215 which provides 10 percent ratings when the range of motion of the wrist is limited in dorsiflexion to less than 15 degrees or when palmar flexion is limited in line with forearm.

The Veteran was granted service connection based on an April 2015 VA examination.  The Veteran reported experiencing ongoing pain, numbness and tingling in her dominant hand.  The VA examination report notes that the Veteran had normal range of motion and evidence of painful motion or limitation of motion on repetitive use.  There was no evidence of pain with weight bearing.  The Veteran had normal strength testing and no muscle atrophy was seen.  The examiner asserted that the Veteran did not appear to have residuals from her right wrist fracture as there were no bony or other abnormal physical examination findings at the wrist.

The Veteran stated in the May 2016 Substantive Appeal that she experienced constant pain with limited mobility and that it was difficult to complete normal tasks.  However, as explained by the VA examiner, some, if not all, of these symptoms are likely attributable to carpal tunnel syndrome in the right wrist and are not a residual of the in-service fracture.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Here, the Veteran demonstrated full range of motion in her right wrist.  Moreover, repetitive motion did not diminish the range of motion.  As such, the Veteran does not merit a compensable rating under Diagnostic Code 5215.

Under 38 C.F.R. § 4.59, VA regulations provide that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  

Here, the Veteran has clearly experienced right wrist pain.  She fractured her right wrist in service, and noted that the wrist is notably weaker.  While the medical opinion of record suggests that the present right wrist symptoms are the result of non-service connected carpal tunnel syndrome, the Board will resolve reasonable doubt in the Veteran's behalf and will assign a 10 percent rating for the right wrist pursuant to 38 C.F.R. § 4.59.

III.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, none of the claims on appeal are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
 
Service connection for carpal tunnel syndrome of the right wrist 

The Veteran is seeking service connection for carpal tunnel syndrome in her right wrist which she believes is the result of her service connected right wrist disability.  She suggested in her December 2015 notice of disagreement that her wrist injury caused her to develop carpal tunnel syndrome.  

Kaiser Permanente treatment records confirms the diagnosis of carpal tunnel syndrome in the Veteran's right wrist.  The records show that the Veteran was seen in August 2014 with reports of bilateral hand numbness/tingling, non-focal, for 10+ years.  EMG study confirmed right carpal tunnel syndrome.  Subsequent treatment records show a diagnosis of bilateral carpal tunnel syndrome.

A July 2014 VA treatment record noted that the Veteran used wrist splints at night and experienced frequent symptoms that were worse on the right.

The Veteran also submitted several articles discussing potential causes of carpal tunnel syndrome which included fractures.  

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  However, the Board nevertheless obtained a medical opinion of record in an effort to assist the Veteran in substantiating her claim.
 
The Veteran was provided with a VA examination in April 2015.  The examiner noted pre-service as well as in-service wrist fractures and confirmed the diagnosis of carpal tunnel syndrome but concluded that the Veteran did not appear to have any residuals from the remote right wrist fracture.  Range of motion testing was normal and there were no bony or other abnormal physical exam findings and the x-ray showed a normal right wrist. The examiner stated that the Veteran's more recent symptoms of pain, numbness and tingling were likely due to her carpal tunnel syndrome.  The examiner added that while it was possible that the carpal tunnel syndrome was the result of the Veteran's right wrist fracture, it was less likely than not to actually be a residual of the wrist fracture.  The examiner explained the wrist fracture was treated with stabilization and observed that the Veteran was free of symptoms for many years.  The examiner also stated that current right wrist condition had not been aggravated by the right wrist injury/fracture that was sustained in service.

The medical evidence of record indicates the Veteran has a diagnosis of bilateral carpal tunnel syndrome.  According to the April 2015 VA examination for the wrist, the VA examiner provided an opinion that the Veteran's "more recent symptoms of pain, numbness, and tingling are likely to due to carpal tunnel syndrome, which is possible, though less likely than not a residual of wrist fracture, which was treated [with] external stabilization and was free of symptoms [for] many years."  

The VA examiner was familiar with the Veteran's contentions, and the medical literature, but ultimately explained why it was less likely than not that the carpal tunnel syndrome in the right wrist was not a residual of the in-service fracture.  Such a conclusion is supported by the fact that the Veteran developed carpal tunnel syndrome in both wrists while only the right wrist was fractured in service.

As a lay person, the Veteran is competent to report what comes to her through his senses, but she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disease such as carpal tunnel syndrome.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the conclusion that her right wrist carpal tunnel syndrome was the result of her in-service right wrist fracture, she is not considered competent (meaning medical qualified) to provide such an opinion.
As discussed, the medical evidence of record in this case is uncontradicted and weighs strongly against the Veteran's claim.  Accordingly, her claim for carpal tunnel syndrome of the right wrist is denied.

Service connection for neck pain

The Veteran contends that her cervical pain started since service when she developed a neck strain related to the wearing of heavy body armor while in Kuwait.  She reported that she sought treatment for the condition and was given pain relievers and muscle relaxants, which was confirmed by photos of the scripts that she had been given in 2005. 

In April 2011, the Veteran underwent a VA examination.  She reported that the onset of her neck pain was while in Kuwait in 2005.  She recalled the onset happening immediately after her arrival in 2005.  She believes that it was due to the heavy body armor that she was required to wear 8-9 hours per day.  She states that this weighed at least 50 pounds.  She had one episode of severe neck pain while in Kuwait.  She states she was medically evaluated.  She was given pain medications and muscle relaxants.  She stated that the flare of this pain lasted approximately nine days.  She states that since then she has had an off and on neck pain. She has flares that occur at least 1 time per year and episodes last 7-10 days. She takes ibuprofen or Tylenol for the pain during flares.  These medications provided moderate relief without causing side effects.  No other treatment was sought. The Veteran stated that her range of motion is severely limited due to the flare of neck pain. She denied any radiation, numbness, tingling or weakness to her upper extremities.  She did not use assistive devices.  Her physician had not prescribed bed rest for this condition in the past 12 months.  X-rays of the cervical spine showed no evidence of fracture or subluxation, a maintained normal lordosis of the cervical spine, normal relationship of the dens to the anterior arch of Cl on the lateral view, and symmetric lateral masses of Cl The atlanto-axial articulation appears unremarkable on the open mouth view.  The prevertebral soft tissues are unremarkable and the intervertebral disc spaces were well-maintained with no evidence of degeneration.  A cervical strain was diagnosed. 

In July 2014, the Veteran underwent a VA examination where a diagnosis of cervical strain was confirmed.  The examiner noted that the condition had been diagnosed in 2005.  Imaging studies failed to show either arthritis or vertebral fracture.  Upon examination and a review of the Veteran's service medical records and previous opinions, the VA examiner opined:

[I]t is my opinion that it is less likely than not that the [V]eteran's present neck issues are service related.  The rationale is that there is insufficient evidence in her medical records and also from previous examinations for a chronic neck condition... Radiological studies show no significant abnormality and this has not changed over a period of years."  

Here, the Veteran clearly experienced neck problems on at least one occasion in service.  However, imaging of the neck did not show a chronic disability.  The Board has reviewed the Veteran's complaints of periodic neck pain, but as the examiner explained, these complaints were likely triggered by present work-related impairment.

The Veteran is competent to report a symptom such as neck pain, but lacks the medical training to determine the presence of a chronic disability.  Here, VA sought a medical opinion to address whether the Veteran had a chronic neck disability as a result of her military service.  Unfortunately, the examiner concluded that she did not.  This opinion is uncontradicted and is afforded great weight.

The Board acknowledges the Veteran's periodic neck pain, but VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

Here, the examiner attributed the Veteran's current neck complaints to rigors of her current employment, and not to her military service.  As such, the claim is denied. 
ORDER

An initial increased disability rating in excess of 10 percent for laryngopharyngeal reflux, also claimed as voice changes and weakening, is denied.

A 10 percent rating for a right wrist disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Service connection for carpal tunnel syndrome of the right wrist is denied.

Service connection for a neck disability is denied.


REMAND

The Veteran contends that she spent "many years and long days standing on [a]sphalt surfaces, climbing in and around vehicles, twisting and torqueing my body in order to inspect vehicles" during service which caused her current disability as stated in a March 2012 statement.   In her claim, she wrote that her left heel was causing her severe heel pain just like my right occasionally does.  She remarked that she had stood for many long hours on hard black tops working on the ports, had walked on many different type terrain such as rocks, sand, hills, blacktops, roads, dirt, and noted that many years were spent on her feet working long hours performing different duties. 

In July 2008, the Veteran was noted to have experienced pain in her right heel for the previous few months.  In August 2010, the Veteran was noted to have had right heel pain for approximately six weeks.  Plantar fasciitis was diagnosed.

In December 2011, VA Podiatry noted that the Veteran was experiencing chronic bilateral heel pain.  Her right heel had been painful since 2006, but she had begun experiencing left heel pain six months earlier.  She denied obvious trauma history, but states she has to do a lot of walking as parole agent. 

Records indicate that the Veteran was diagnosed with bilateral plantar fasciitis.  In March 2012, the Veteran was afforded a VA examination where a diagnosis of bilateral plantar fasciitis and a bone spur of the right calcaneus was noted.  It was noted that the condition had been diagnosed in 2006.  However, an etiological opinion with a rationale was not provided.  This should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to ascertain the etiology of the Veteran's plantar fasciitis.  If an opinion cannot be provided without an examination, one should be provided. 

The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current bilateral heel/feet condition, namely plantar fasciitis, either began during or was otherwise caused by his military service.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


